   Case 1:11-cv-00691-LAK-RWL Document 2320 Filed 08/28/19 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
                                     :
CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,
                                     :
     v.                              : 11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
-------------------------------------x


   CHEVRON CORPORATION’S MOTION TO STRIKE CONFIDENTIALITY
  DESIGNATIONS OVER DOCUMENTS PRODUCED BY AARON MARR PAGE




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Turnpike, Suite 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
     Case 1:11-cv-00691-LAK-RWL Document 2320 Filed 08/28/19 Page 2 of 6




       Aaron Marr Page, “Donziger’s partner,” Dkt. 2209 at 20, designated his entire post-judg-

ment production “Confidential” without any basis for doing so. The Court should reject this im-

proper attempt to shield Page’s dealings from public view and strike the designations.

       Page has been a critical co-conspirator who has actively assisted Donziger with violating

the RICO Judgment and then concealing their misconduct. Page created one of the centerpieces

of Donziger’s fundraising efforts—“an investment opportunity memorandum . . . that directed all

inquiries regarding potential investments to Donziger’s attention.” Id. He enabled Donziger to

evade the RICO Judgment’s constructive trust provisions by demanding that Katie Sullivan

transfer $342,015.16 in investor funds to Page’s own account, id. at 27–28, which he then trans-

ferred to Donziger—pocketing a $50,000 kickback for himself. Id. at 32–33. Page also drafted,

revised, and translated many of the agreements Donziger used to raise “over $2.4 million from

investors in exchange for interests in the Ecuador Judgment,” and devised ways to keep the effort

secret. Id. at 53; see also Ex. 1

                                              See Ex. 2 at 3.

       Given Page’s extensive participation in Donziger’s fraud and his stake in the Ecuadorian

judgment, it will come as no surprise that, to try to perpetuate the fraud and conceal the true na-

ture of his actions, Page has engaged in discovery abuse in connection with the production of his

own documents. He has engineered the sorts of discovery delays and obstruction that are now

commonplace with Donziger and his cohorts, and has gone so far as to urge others with relevant

materials to destroy them. Ex. 3. In addition, Page has tried to limit Chevron’s ability to use

what documents he has produced by invoking the Protective Order in this case to designate every

document “confidential” with no legal basis for doing so. Ex. 4 (“Again everything is confiden-

tial”). This type of wholesale blocking maneuver is improper and the Court should now strike

these designations.

                                                 1
     Case 1:11-cv-00691-LAK-RWL Document 2320 Filed 08/28/19 Page 3 of 6




       Background. After Page designated his entire production “confidential,” Chevron

promptly objected to this blanket designation and requested that Page comply with the Protective

Order. See Dkt. 723 ¶¶ 2, 4 (defining “Confidential Information” and how to designate “Confi-

dential Information”). Page responded that he was in the process of reviewing the production for

confidentiality and would “have the set of documents [he] consider[s] confidential ready by

[April 10].” Ex. 5; see also Ex. 6 (“I have set aside tomorrow afternoon and most of Wednesday

. . . to re-reviewing for confidentiality”). Subsequently, and despite the fact that the Protective

Order requires the producing party to make his own confidentiality designations (Dkt. 723 ¶ 4,

Dkt. 2111 ¶ 2), Page claimed Donziger would review the confidentiality designations. Ex. 7

(“Steven says he will be able to review the documents for confidentiality this week.”). Since

those representations months ago, however, Page has failed to follow the process in the Protec-

tive Order, and de-designated only three documents after Chevron showed him they had been

produced by another third party non-confidentially. Ex. 8.

       Argument. Page has shown no good cause to support his wholesale confidentiality desig-

nations. The documents Page produced are not privileged and do not merit confidential treat-

ment. They are



            Page has helped Donziger circumvent the RICO and Default judgments in order to

profit from the Ecuadorian judgment, and Page’s documents show in detail

                                                                    E.g., Exs. 9–14.

       1.       Page has not invoked the Protective Order in good faith. The Protective Order

in this case allows the producing party to designate as confidential information that the produc-

ing party “in good faith believes reflects [] sensitive personal information . . . ; confidential busi-

ness information . . . ; or information the Producing Party is contractually or legally obligated to

                                                   2
Case 1:11-cv-00691-LAK-RWL Document 2320 Filed 08/28/19 Page 4 of 6
     Case 1:11-cv-00691-LAK-RWL Document 2320 Filed 08/28/19 Page 5 of 6




       None of these documents warrants confidential treatment. For instance, attempts to so-

licit investor money and to avoid detection by Chevron (and this Court) are directly linked to

Donziger and his agents’ illicit profiting from the Ecuadorian judgment and frustrating the con-

structive trust that this Court established for Chevron’s benefit. Documents also reflect that

Donziger “act[ed] to monetize or profit from the Judgment,” (e.g., Ex. 17) in violation of Para-

graph 5 of the RICO Judgment (Dkt. 1875 ¶ 5), and others overlap with the records produced by

third-parties already in the public record, (e.g., Ex. 18 is the same document as Dkt. 2116-3 at

ECF pp. 34–36 (Sullivan Decl., Ex. 38)). Because these documents pertain directly to

Donziger’s and his agent’s contempt of this Court’s injunction, they should not be hidden from

public scrutiny as they “directly affect an adjudication . . . or are used to determine litigants’ sub-

stantive legal rights,” and thus “the presumption of access is at its zenith.” Bernstein v. Bern-

stein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 141–42 (2d Cir. 2016) (internal citation

and quotation marks omitted). “Absent a . . . convincing showing of potential harm to [produc-

ing party], the obvious public interest in such scrutiny outweighs any interest that [the producing

party] may have in maintaining its . . . information private.” In re Parmalat Sec. Litig., 258

F.R.D. 236, 254 (S.D.N.Y. 2009). Page’s blanket confidentiality designation cannot overcome

“the presumption of public access.” Bernstein, 814 F.3d at 141–42.

       Conclusion. The Court should strike Page’s blanket “confidential” designations. Dated:

August 28, 2019                                Respectfully submitted,

New York, New York                                     GIBSON, DUNN & CRUTCHER LLP

                                                       /s/ Randy M. Mastro

                                                       Randy M. Mastro
                                                       Andrea E. Neuman
                                                       200 Park Avenue
                                                       New York, New York 10166
                                                       Telephone: 212.351.4000
                                                       Facsimile: 212.351.4035
                                                   4
Case 1:11-cv-00691-LAK-RWL Document 2320 Filed 08/28/19 Page 6 of 6




                                     Email: rmastro@gibsondunn.com
                                     Email: aneuman@gibsondunn.com

                                     William E. Thomson
                                     333 South Grand Avenue
                                     Los Angeles, California 90071
                                     Telephone: 213.229.7000
                                     Facsimile: 213.229.7520
                                     Email: wthomson@gibsondunn.com

                                     STERN, KILCULLEN & RUFOLO LLC
                                     Herbert J. Stern
                                     Joel M. Silverstein
                                     325 Columbia Turnpike, Suite 110
                                     P.O. Box 992
                                     Florham Park, New Jersey 07932-0992
                                     Telephone: 973.535.1900
                                     Facsimile: 973.535.9664
                                     E-mail: hstern@sgklaw.com
                                     E-mail: jsilverstein@sgklaw.com

                                     Attorneys for Plaintiff Chevron Corporation




                                 5
